PER CURIAM.
Appellants seek reversal of judgments of conviction and sentence based upon a jury verdict finding them guilty of assault with intent to commit murder. Their principal point on appeal challenges the sufficiency of the evidence to sustain the verdict and consequently charges that the trial court erred in denying their motions for judgment of acquittal.
We have carefully read and considered the evidence adduced at the trial and find it wholly sufficient to sustain the jury’s finding that appellants were the ones who perpetrated the crime with which they were charged and that they did so with the requisite premeditated design to effect the death of their victim. The judgments appealed are accordingly affirmed. Starling v. State (Fla.App.1972) 263 So.2d 645; Larry v. State (Fla.1958) 104 So.2d 352; Crawford v. State (1941) 146 Fla. 729, 1 So.2d 713.
RAWLS, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.